 

. PTE ee dae tl TL oS
wy A 245B (Rey,.02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of 1 5s

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

. United States of America | . JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

 

 

v. (For Offenses Committed On or After November 1, 1987)
Liliana Miraflores-Bolanos Case Number: 3:19-mj-2287]1
Erik Richard Bruner
Defendant's Attorney
REGISTRATION NO. 86560298 JUL 18 2019
THE DEFENDANT: | : CLEAR USS
S
bd pleaded guilty to count(s) 1 of Complaint - SOUTHERN DISTRICT OF CALIEOR lA
“] was found guilty to count(s) 7 =
_ after a plea of not guilty.
‘Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section ~ Nature of Offense | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1 .
“L] The defendant has been found not guilty on | count(s)
L] Count(s) ; dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Vo
a TIME SERVED O days

- Assessment: $10 WAIVED: x] Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

LC] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

_ Thursday, J uly 18, 2019
Date of Imposition of Sentence

Ue bot

DUSM | HONORABLE F. A. GOSSETT I!
UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy 3:19-mj-22871

 

 
